UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 17, 2007 Date of Report (Date of earliest event reported) FNB Financial Services Corporation (Exact name of registrant as specified in its charter) Commission file number: 000-13086 North Carolina 56-1382275 (State of incorporation) (I.R.S. Employer Identification No.) 1501 Highwoods Boulevard, Suite 400 Greensboro, North Carolina 27410 (Address of principal executive offices) (Zip Code) (336) 369-0900 (Registrant's telephone number, including area code) ITEM2.02: RESULTS OF OPERATIONS AND FINANCIAL CONDITION On April 17, 2007, FNB Financial Services Corporation (the “Company”) issued a press release announcing the Company’s first quarter 2007 earnings. The Company’s press release, including financial schedules, is furnished as Exhibit 99.1. ITEM 9.01(c): FINANCIAL STATEMENTS AND EXHIBITS Exhibit99.1: Earnings release issued April 17, 2007. S I G N A T U R E Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FNB FINANCIAL SERVICES CORPORATION (Registrant) By: /s/ K. Dwight Willoughby K. Dwight Willoughby Senior Vice President, ChiefAccounting Officer, and Controller Date:April 19, 2007
